LatimeR, Judge
(concurring):
I concur.
As I recently pointed out in my concurring opinion in United States v Souder, 11 USCMA 59, 28 CMR 283, we have not applied Article 31, Uniform Code of Military Justice, 10 USC § 831, literally in determining whether conversations are within its purview. Rather, we have required that the record must show the existence of certain conditions before that Article’s requirements come into play. Under the posture of the evidence in this case, I conclude those conditions are not present for, in my view, the Major’s demand as to where the weapons were was neither an interrogation within the meaning of Article 31 nor in furtherance of any official investigation of an offense. To the contrary, there had been' an unlawful taking of some Government property, but the thieves were in the process of asport-ing more and in this instance, unlike Souder, supra, the offense was still in the making. The question was put to a thief by an apprehending officer in the process of catching him “red-handed” in the commission of his crime under conditions which, to say the least, prompted action and not carefully thought out words of advice. The officer had a duty to recover the stolen property and prevent it from falling into Moroccan hands, even if he had to use coercive methods. But, in addition to this officer’s duty, we would ignore the obvious if we closed our eyes to the facts that apprehending felons in the commission of crimes of violence is dangerous business and Congress did not intend to add to the difficulties by requiring officers to interrupt their apprehensions with a recitation of rights and privileges which at that time would be useless. As the Chief Judge suggests, one caught in the course of committing a serious crime hardly needs to be informed of the nature of his offense and that what he says or does will be used against him in a court-martial. At that time, he is no doubt painfully aware of the nature and consequences of his misconduct. But, more important, it would be contrary to common sense to require officers in situations comparable to this Major to halt their efforts to retrieve stolen Government property, inform the culprits they need not point out where the loot was hidden, and then request them to do so. With a loaded .38 in the hands of the apprehending officer, I am certain such a warning would be ineffectual.